                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

     LAQULIA S. HILL-COLLINS                        §
                                                    §
     v.                                             §            CASE NO. 6:18-CV-491
                                                    §
     TEXAS HEALTH AND HUMAN                         §
     SERVICES COMMISSION                            §
                                                    §




                    ORDER ADOPTING REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE


            The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of this matter has been presented for

consideration. The Report and Recommendation recommends that the complaint be dismissed

with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff filed written objections to the

Report and Recommendation on September 21, 2018 (Docket No. 5).

            In her complaint, Plaintiff, proceeding pro se and seeking to proceed in forma pauperis,

asserts a Title VII claim against Texas Health and Human Services Commission. See Docket No

1.        Plaintiff alleges that she was subjected to a hostile work environment and retaliation

following a computer breach that caused her personal bank information to be stolen by co-

workers. Id. at 3. She states that she left her job in 2017 due to the hostile work environment.

Id.

            This lawsuit is duplicative of the facts and claims asserted by Plaintiff in a pending

lawsuit—Hill-Collins v. Texas Health and Human Services Commission, Civil Action No.
6:18-cv-353 (Docket No. 1). Pursuant to 28 U.S.C. § 1915(e)(2)(B), an action may be dismissed

if it is frivolous or malicious. The repetitious filing of litigation with virtually identical causes of

action is subject to dismissal as malicious. Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir.

1988). The court may consider the filing of an in forma pauperis complaint that merely repeats

pending or previously litigated claims to be abusive and dismiss the action pursuant to the in

forma pauperis statute. Id.

         In her written objections, Plaintiff asserts that she applies for jobs and does not receive an

 interview. Docket No. 5 at 1–2. Plaintiff asserts that this keeps happening and is a continuing

 problem. Id.

         Having made a de novo review of the written objections filed by Plaintiff in response to

     .
 the Report and Recommendation, the Court concludes that the findings and conclusions of the

 Magistrate Judge are correct and the objections are without merit. Plaintiff’s objections do not

 show that this lawsuit is not repetitive of the previously filed and currently pending lawsuit.

 Plaintiff is attempting to pursue a duplicative lawsuit and the complaint should be dismissed

 pursuant to 28 U.S.C. § 1915(e)(2)(B). It is therefore

         ORDERED that the Report and Recommendation (Doc. No. 5) is ADOPTED. The

 complaint is DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).


         So ORDERED and SIGNED this 26th day of November, 2018.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
